In an action to annul a marriage on the ground that the plaintiff was under the age of consent at the time of the marriage contract, judgment dismissing the complaint reversed on the law and the facts, without costs, and an interlocutory judgment of annulment granted, without costs. The plaintiff was sixteen years of age at the time of the marriage. She lived with the defendant for a little more than a month at his mother’s home. There is undisputed proof of cruel and inhuman treatment, and concededly the defendant has never contributed to the plaintiff’s support. There has been no cohabitation since the plaintiff left her mother-in-law’s home. The court found all the facts in the plaintiff’s favor. There is no likelihood that the parties can ever make a successful marriage, and both desire the annulment. Under these circumstances it was an improper exercise of discretion to refuse relief. (Keegan v. Keegan, 209 App. Div. 74.) Findings of fact approved and plaintiff’s conclusions of law adopted. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.